Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Amendments
Applicant's after-final submission dated 5/10/21 has been entered. 
Allowable Subject Matter
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a vehicle lamp includes a first lamp unit provided in a movable part of the vehicle and a second lamp unit provided in a fixed part of the vehicle adjacent to the movable part, the first lamp unit and the second lamp unit are adjacent to each other in the direction of vehicle width, the first lamp unit includes a first light source and an elongated first light guide, the second lamp unit includes a second light source and an elongated second light guide, the second light guide includes a fourth part that extends from the incidence surface in a direction away from the movable part in the direction of vehicle width, a fifth part that extends from an end of the fourth part toward one side in the vertical direction, and a sixth part that extends from an end of the fifth part in a direction toward the movable part in the direction of vehicle width, wherein the fourth part, the fifth part and the sixth part are columnar, the first part of the first light guide extends in a direction toward the fixed part in the direction of vehicle width, the second part extends in the same direction as the fifth part in the vertical direction, and the third part extends in a direction away from the fixed part in the direction of vehicle width, at least a portion of each of the third part and the sixth part outputs light toward a space in front of the lamp so as to form a linear light emitting region, and the third part and the sixth part are provided such that extensions of the light emitting regions respectively formed by the third part and the sixth part overlap each other.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Dependent claims 2-4 and 6 are allowed at least for their dependencies on allowable independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875